Judgment affirmed, with costs. The failure of appellant to file exceptions to the conclusions of law is fatal to the maintenance of this appeal. (People v. Journal Co., 213 N. Y. 1.) But assuming that the witnesses were competent to testify, upon the merits the judgment was right. The character of the evidence in support of plaintiff’s claim is not that clear and convincing proof from disinterested witnesses which is necessary to establish against the executors of a deceased person such a contract as plaintiff seeks to enforce in this action. Jenks, P. J., Burr, Thomas, Rich and Putnam, JJ., concurred.